Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US 2019/0143968)
With respect to claims 1 and 7 Song teaches a vehicular control apparatus, comprising: 
a first characteristic device (41) configured to provide a function of a first characteristic (image processing); 
5a second characteristic device (31) configured to provide a function of a second characteristic (image sensing); 
a controller (521/421) configured to output a control signal (511) to each of the first characteristic device and the second characteristic device via a signal line (seen best in Fig. 5 lines carrying 511 see first and second lines connecter to first and second ); 
and a supply voltage controller (see 423/523) provided between the controller and the second 10characteristic device, wherein: 

 the supply voltage controller (423/523) is configured to prevent an occurrence (by voltage regulating paragraph 223) of a 15situation where a supply voltage of a device power (2.8V) supplied to the second characteristic device becomes less than an input voltage of the signal line (3.3V paragraph 0224) of the control signal transmitted from the controller to the second characteristic device.
With respect to claim 5 Song teaches the supply voltage controller includes a level shifter (see LDO paragraph 223).

Allowable Subject Matter
Claims 2-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 2 Song teaches the first and second device however does not teaches 
20the first characteristic device includes a safety and security device configured to provide, as the function of the first characteristic, a safety and security function that is required to provide safety and security rather than convenience and comfort; and the second characteristic device includes a multimedia device configured to provide, as the function of the second characteristic, a multimedia function that is not 25required to provide as much safety and security as the safety and security function.  At least this further limitation is not taught or rendered obvious by the prior art.
	With respect to claims 3-4 Song teaches the supply voltage controller however does not teach a buffer circuit and a pull-up resistor. At least this further limitation is not taught or rendered obvious by the prior art.
	With respect to claim 6 Song teaches controller however does not teach the supply voltage controller includes (i) a switching element and a pull-up resistor, which are connected to the clock line, and (ii) a switching element and a pull-up resistor, which are connected to the data line. At least this further limitation is not taught or rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (US 9,798,307) teaches a power control circuit for a startup in a vehicle relevant to the claim circuitry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836